Judgment unanimously affirmed. Memorandum: Defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Saunders, 190 *953AD2d 1092, lv denied 81 NY2d 1019). The challenge by defendant to his sentence on the ground that it is harsh and excessive did not survive his waiver (see, People v Allen, 82 NY2d 761). Defendant also waived his right to appeal the denial of his suppression motion (see, People v Williams, 36 NY2d 829, 830, cert denied 423 US 873; see also, People v Seaberg, 74 NY2d 1, 7). (Appeal from Judgment of Erie County Court, LaMendola, J.—Burglary, 2nd Degree.) Present—Balio, J. P., Fallon, Callahan, Davis and Boehm, JJ.